                                               ,
                           UNITED STATES DiSTRICT COURT
                        FOR THE M1141P,L7 pISTRIQT,OL,ALABAMA
                                                  4 'a
                                 Pro Se Assistance pfogram
                                             -'•
                    Q_VOM6rj6                       ))

   vs
                                                    )
                                                    )     CIVIL ACTION

-V\ No\ ''\-kx ,)\\eie Cpv
      w3vroa) c A a (
                          INFORMATION OF THE PRO SE PARTY
                    For Participation in the Pro Se Assistance Proqram


         Please read and complete the information that follows:

          I,                 eicomiA            ,
                                           VeW am the pro se plaintiff in this case and I
   understand that I can voluntarily participate in the Pro Se Assistance Program subject to
   approval by the Court or its designee. By submitting this form to the Clerk of Court, I
   arn asking to participate in the program and requesting that someone with the program
   contact me using the following information:


   FULL NAME:                       \.,m\CC`( Nov-Vve,
   ANY OTHER NAMES

   KNOWN BY:

   ADDRESS:                          t0513 liAY,avu C2\-                             ormr

   PHONE NUMBER(S):                                           k loa, Cco\)
                                                                      (u_xycvD)
OTHER NUMBERS AT WHICH
YOU MAY BE REACHED AND
TO WHOM THEY BELONG:                            nu-4 •(-k-,- oc\ woir h
PLACE OF EMPLOYMENT:                 uvo -Vexj;\eQ.                         \cpian
                                    Ryc womun
EMPLOYMENT ADDRESS:                                     \AUD         93\ N

                                                                        a9OCII
HOURS YOU WORK:                     coum a\cm
CAN YOU BE CONTACTED
AT WORK?                                          )1\    YES                   NO


EMAIL ADDRESS (if any):          &\C:\CA Q_;
                                          (0_rn(3.1.-                      rnt       lCol\j\




         l understand that my participation in the Pro Se Assistance Program is subject
to approval by the Court or its designee, and that such participation, or the program
itself, may be terminated at any time ' the Court's discretion.

Signature:

Date;



  Return this completed Information sheet to the Clerk of Court at One Church
  Street, Montgomery, AL 36104, within 14 days from the date of receipt if you
  wish to be considered for the Pro Se Assistance Program. This Information
     Sheet will be provided to the Director and Coordinators of the Pro Se
                                Assistance Program.
